   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 1 of 7 PageID #: 1




AB:DAS/SSA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
                                                        TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                        AFFIDAVIT AND
            - against -                                 COMPLAINT IN
                                                        SUPPORT OF AN
JALEESA WALLACE,                                        ARREST WARRANT

                          Defendant.                    (T. 18, U.S.C., §§ 641, 2)

---------------------------X                            No. 21 MJ 808


EASTERN DISTRICT OF NEW YORK, SS:

               Jacabed Ventura, being duly sworn, deposes and states that she is a Special Agent

with the United States Postal Service, Office of Inspector General, duly appointed according to

law and acting as such.

               In or about and between February 2021 and July 2021, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

JALEESA WALLACE, together with others, did knowingly and willfully embezzle, steal,

purloin and convert to her use and the use of another, and without authority, sell, convey and

dispose of, money and things of value of the United States and of any department or agency

thereof, to wit: money orders from the United States Postal Service (“USPS”), the aggregate

value of which exceeded $1,000.

               (Title 18, United States Code, Sections 641 and 2)
   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 2 of 7 PageID #: 2

                                                                                                    2

               The source of your deponent’s information and the grounds for her belief are as

follows 1:

               1.      I am a Special Agent with the United States Postal Service, Office of

Inspector General and have been involved in the investigation of numerous cases involving the

theft, destruction and delay of mail. I am familiar with the facts and circumstances set forth

below from my participation in the investigation, my review of the investigative file, and from

reports of other law enforcement officers involved in the investigation.

               2.      On or about February 1, 2021, the station manager for the United States

Post Office located at 726 Utica Avenue in Brooklyn, New York (the “Utica Avenue Post

Office”), whose identity is known to me, placed an order for 10,000 blank postal money orders

(the “stolen money orders”), which can be deposited with financial institutions in exchange for

up to $1,000 per money order. A USPS shipment tracking database shows that the stolen

money orders were delivered to the Utica Avenue Post Office at approximately 8:02 a.m. on

February 13, 2021.

               3.      After the stolen money orders arrived at the Utica Avenue Post Office,

they were not entered into the facility’s system, in violation of USPS protocol. As a result, the

station manager, who was not on duty that day, was unaware that they had arrived. She

subsequently placed an order for a new set of money orders and indicated that the stolen money

orders had never arrived at the Utica Avenue Post Office. Law enforcement was subsequently

alerted regarding the stolen money orders.




        1
               Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 3 of 7 PageID #: 3

                                                                                                   3

               4.     The stolen money orders were packaged and shipped in four boxes. Law

enforcement has been alerted by several financial institutions that over 100 of the stolen money

orders have since been deposited at those institutions in exchange for United States currency.

               5.     Law enforcement developed information that an individual named Willie

Cook was in possession of the stolen money orders. On July 8, 2021, the Honorable Robert M.

Levy, United States Magistrate Judge for the Eastern District of New York, signed a search

warrant authorizing a search of Cook’s residence in Brooklyn, New York, as well as his cellular

phone. See 21 MJ 798.

               6.     On July 9, 2021, law enforcement executed the search of Cook’s residence

and found him to be in possession of approximately 300 of the stolen money orders. Cook was

also in possession of approximately 21 credit cards, including prepaid debit cards from the

Department of Labor that are used for unemployment benefits, that were not in Cook’s name.

Law enforcement also recovered approximately $1,200 in cash from Cook’s apartment.

               7.     Cook was then arrested. After arresting Cook, I advised him of his

Miranda rights and he agreed to speak with me. He told me, in sum and substance, that he was

“holding” the stolen money orders for WALLACE and that WALLACE had two large boxes of

postal money orders, one that she received in March 2021, and that she was storing them in her

house. He stated that WALLACE only gave him some money orders to “hold,” so he believed

the rest were with WALLACE. He further stated that on a prior date, WALLACE told him that

a USPS employee dropped off money orders at the facility where she was working, and saw her

outside in her uniform, and handed them to her, and WALLACE was very excited that she had

gotten the money orders. Cook further stated WALLACE told him she took the money orders

delivered by the USPS employee and put them in her car.
   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 4 of 7 PageID #: 4

                                                                                                  4

               8.     I also learned, from a review of USPS records, that WALLACE is a USPS

employee who was on duty at the Utica Avenue Post Office at the time the stolen money orders

were delivered to the Utica Avenue Post Office. In addition, Cook is not a USPS employee, so

it is unlikely that Cook would have had access to the stolen money orders during their shipment

or once delivered to the Utica Avenue Post Office without the assistance of WALLACE.

               9.     Additionally, on a prior date, I received a complaint from a USPS

customer who stated that she had mailed money orders at a USPS facility, and the money orders

did not arrive at their destination. I observed the “clerk number” for the transaction and the

clerk for the transaction was WALLACE.

               10.    On July 9, 2021, the Honorable Robert M. Levy, United States Magistrate

Judge for the Eastern District of New York, signed a search warrant authorizing a search of

WALLACE’s residence at 475 Rockaway Parkway, Brooklyn, New York (the “WALLACE

Premises”), as well as her cellular phone. See 21 MJ 803 (the “Warrant”).
   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 5 of 7 PageID #: 5

                                                                                                5

              11.     On July 9, 2021, law enforcement executed the search of the WALLACE

Premises and found her to be in possession of approximately 3,189 of the stolen money orders,

contained in two large boxes, as photographed below:




              12.     Law enforcement also found at the WALLACE Premises approximately

37 prepaid debit cards from the Department of Labor that are used for unemployment benefits

that were not in WALLACE’s name. In addition, law enforcement found approximately

42 pieces of mail from the Department of Labor that are also not in WALLACE’s name.
   Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 6 of 7 PageID #: 6

                                                                                                     6

               13.     Law enforcement also recovered approximately $42,640 in cash from the

WALLACE Premises, as photographed below:




               14.     WALLACE was not present at the time the Warrant was executed. Law

enforcement contacted WALLACE prior to the execution of the Warrant, and she stated that she

was in New Jersey and was unable to return at that time. WALLACE’s current whereabouts are

unknown. Today, July 12, 2021, I spoke with an attorney contacted by WALLACE and am

attempting to arrange WALLACE’s surrender.

               15.     Accordingly, as WALLACE has not yet surrendered, I request that the

Court issue an order sealing, until further order of the Court, all papers submitted in support of

this application, including the affidavit and arrest warrant. Based upon my training and

experience, I have learned that criminals actively search for criminal affidavits and arrest

warrants via the Internet. Premature disclosure of the contents of this affidavit and related

documents will seriously jeopardize the investigation, including by giving targets, such as

WALLACE, an opportunity to flee from prosecution, destroy or tamper with evidence, and

change patterns of behavior.
Case 1:21-mj-00808-JRC Document 1 Filed 07/12/21 Page 7 of 7 PageID #: 7
